Citation Nr: 1613917	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for neuropathy of both legs and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran requested a Board hearing.

In March 2016, the Board received a motion for a remand from the Veteran's representative, indicating that the Veteran wants a hearing at the RO before a VLJ of the Board (i.e., a Travel Board hearing).  The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




